Citation Nr: 0835870	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-03 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

2.  Entitlement to service connection for the residuals of a 
back injury, to include arthritis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for bilateral knee 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the service connection 
claims on appeal.


FINDINGS OF FACT

1.  No medical diagnosis of an acquired psychiatric disorder, 
to include depression, was made during the veteran's military 
service, and there is no evidence of such a diagnosis prior 
to June 2000, or for more than 30 years after the veteran's 
service separation, and there is no evidence other than the 
veteran's lay statement that an acquired psychiatric 
disorder, to include depression, may be related to his 
service.

2.  The veteran's service medical records do not reflect that 
he was treated for or reported a back injury or spinal 
disorder in service, and there is no medical evidence of a 
spinal disorder until December 2003, or for more than 35 
years after the veteran's service separation, and there is no 
evidence other than the veteran's lay statement that he 
incurred a back injury in service or that any diagnosed 
spinal disorder may be related to service.  

3.  The veteran does not have a hearing loss disability, as 
defined by VA regulations for purposes of veterans' benefits.

4.  No medical diagnosis of any disorder of the knees was 
made during the veteran's military service, and there is no 
evidence that any knee disorder was medically diagnosed prior 
to December 2003, when more than 35 years had elapsed after 
the veteran's service separation, and there is no evidence 
other than the veteran's lay statement that any current knee 
disorder may be related to his service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include depression, 
was not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  Arthritis of the back, to include as secondary to a back 
injury, was not incurred in or aggravated by the veteran's 
active military service, nor may arthritis of the back be 
presumed service-connected.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

3.  The criteria for service connection for a hearing loss 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.385 (2007).

4.  The criteria for service connection for a bilateral knee 
injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims, the 
Board will consider whether VA has met its duties to the 
claimant.

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

1.  Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the veteran's November 2004 claims, 
the RO issued a December 2004 letter which advised him of the 
criteria for service connection, among other information.  
This notice meets each of the criteria for appropriate notice 
set forth by the Court.  The veteran responded by providing 
information from two private providers.  Following issuance 
of the December 2004 notice letter, the veteran submitted 
arguments and statements, including a January 2005 statement, 
which demonstrates personal knowledge of the criteria for 
service connection.  

The December 2004 notice did not advise the veteran that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection were 
granted, nor did the 2004 notice advise the veteran of the 
regulations governing such assignments.  The veteran was 
afforded such notice in March 2006.  However, notice 
regarding assignment of a disability evaluation or an 
effective date for a grant of service connection is moot in 
this case since each claim of service connection addressed in 
this decision is denied.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

The veteran submitted evidence from two private providers, 
but did not identify any other non-VA provider of care for 
any claimed disorder.  In the absence of authorization from 
the veteran for any other private clinical records, VA has no 
further duty to assist the veteran to obtain private 
treatment records.  VA clinical records have been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

A VA examination has been provided with respect to the claim 
for service connection for a hearing loss disability.  No VA 
examination related to any other claimed disorder has been 
conducted.  In this case, the service medical records reveal 
no medical evidence or suggestion that the veteran incurred 
an acquired psychiatric disorder, to include depression; the 
residuals of a back injury, to include arthritis; or the 
residuals of any knee injury, other than the veteran's own 
statements.  The only post-service clinical opinions 
favorable to the veteran's claims are based solely on history 
provided by the veteran.  

Since none of the disorders for which the veteran is seeking 
service connection are readily observable by a lay person, 
other the contention that he incurred a hearing loss in 
service, the veteran's statements that he believes that a 
disorder other than hearing loss was present in service does 
not warrant a conclusion that remand for VA examination or 
clinical opinion is necessary to decide any claim on appeal.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In particular, even if a VA examiner 
provided an opinion favorable to the veteran, that is, an 
opinion that the veteran incurred a claimed disorder in 
service or proximate thereto, the Board would still have to 
determine the credibility of the evidence on which the 
opinion was based.  As noted, there is no evidence of such 
disorders in the service medical records or until more than 
10 years elapsed after the veteran's service.  Simply stated, 
McLendon is not applicable to require that any additional VA 
examination be provided in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Referral of this case for an examination or a medical 
opinion, where the in-service evidence is not in accord with 
the veteran's contention that he manifested the disorders in 
service or that any claimed disorder was diagnosed in 
service, would be a pointless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  

The Board finds that no additional notice or assistance is 
required to fulfill VA's duties under the VCAA.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   A presumption 
is applicable to a claim for service connection for 
arthritis, hearing loss of certain types, and psychoses, as 
those disorders are defined as chronic diseases for purposes 
of veteran's benefits.  The provisions regarding presumptions 
have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible)

Factual background

The veteran's service medical records disclose that no 
disorder was diagnosed or noted at the time of the veteran's 
September 1967 separation examination.  The veteran did not 
indicate that he had any disorder on the portion of the 
separation history he completed.  The medical provider who 
completed the medical history portion of the separation 
examination indicated that the veteran's medical history was 
negative.  The veteran's service medical records reflect that 
he received medication to prevent malaria and received 
standard immunizations, and that he had some dental 
evaluation, but reveal no other treatment.

The veteran has not provided or identified any medical 
evidence proximate to his service discharge in September 
1967.  A December 2004 medical statement from the Institute 
of Rational Behavior Therapy reflects that the veteran sought 
treatment there beginning in June 2000.  The veteran did not 
submit records from the Institute of Rational Behavior 
Therapy other than the December 2004 statement, suggesting 
that there may be additional clinical records at that 
facility.  However, the veteran has not authorized release of 
information of any records from that facility other than 
those submitted by the veteran.  

1.  Claims for service connection for an acquired psychiatric 
disorder, to include depression

In his November 2004 claim for service connection, the 
veteran indicated that he was treated for depression and for 
an acquired psychiatric disorder in service, from 1966 to 
1967.  The service medical records associated with the claims 
file do not establish that the veteran requested or received 
psychiatric evaluation or treatment.  The service medical 
records are devoid of evidence that the veteran was referred 
for medical treatment not shown in the service medical 
records.  They do not establish that any medications were 
prescribed for the veteran at any time during his service, 
nor do they reference any actions such as referral for 
pastoral counseling, which might suggest that he had received 
any evaluation which would not appear in the service medical 
records.  The fact that there is no notation that the veteran 
complained of a symptom which could be associated with a 
psychiatric disorder, no notation that psychiatric treatment 
was rendered, and no reference to any non-medical action with 
respect to such a complaint, contradicts the veteran's 
contention that he was treated for depression or a 
psychiatric disorder in service.  Cf. McLendon, 20 Vet. App. 
at 85.     

A December 2004 medical statement from the Institute for 
Rational Behavior Therapy states that the veteran first 
sought treatment at that facility in June 2000.  The medical 
statement does not reflect that the veteran received any 
clinical treatment for depression or any other acquired 
psychiatric disorder prior to June 2000.  The medical 
statement provides an opinion that the veteran's 
psychological abnormalities first appeared in about 1967, 
proximate to the veteran's service.  The December 2004 
statement did not indicate that any clinical evidence was 
relied on in this assessment.  No specific diagnosis of an 
acquired psychiatric disorder, to include depression, was 
discussed.  

The lack of any discussion of medical diagnosis or treatment 
of a psychiatric disorder until more than 30 years had 
elapsed after the veteran's service discharge is so 
significant as to contradict the contention that the veteran 
manifested a psychosis within one year following his service 
discharge or that depression or an acquired psychiatric 
disorder treated in service were chronic or continuous 
following the veteran's service discharge.  Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

A second private medical statement from the Institute for 
Rational Behavior Therapy, dated in March 2006, states that 
diagnoses of depression, chronic stress, and adult attention 
deficit disorder had been made.  The medical statement also 
notes that the history provided by the veteran that he had 
continuing problems beginning in service was assumed to be 
accurate.  The statement reflects, in essence, that the 
veteran did not receive any post-service clinical treatment 
for depression or any acquired psychiatric disorder prior to 
June 2000.  

In this regard, the Board notes that in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court, citing its 
earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) 
and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the 
proposition that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or that are contradicted by other facts of record.  Id. at 
179.  In this case, the complete lack of any indication in 
the clinical records that the veteran sought treatment in 
service contradicts the veteran's assertion that such 
treatment was rendered.  Moreover, the complete lack of any 
clinical treatment during the 30 years immediately following 
the veteran's service discharge undermines the credibility of 
the veteran's contentions that depression or any other 
acquired psychiatric disorder continued chronically after the 
veteran's service.  The Board may not disregard a medical 
opinion solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006).  Here, however, 
the Board finds that the facts reported by the veteran are 
simply not credible in light of the complete lack of any 
notations consistent with the history provided by the 
veteran.  

The veteran's VA clinical records from March 2005 to December 
2006 note depression; medication was prescribed for its 
treatment.  These records confirm that a current diagnosis of 
depression has been made.  The veteran must still, however, 
establish a nexus between his military service and that 
diagnosis in order to establish entitlement to service 
connection.  The veteran has not provided evidence, other 
than his own statements, that he manifested depression or any 
other acquired psychiatric disorder in service.  He has not 
provided any objective evidence that depression or any other 
acquired psychiatric disorder was chronic and continuous 
after his service.  There is no medical evidence or opinion 
linking a current disorder to the veteran's service except 
that based solely on the medical history provided by the 
veteran.  

The veteran's contentions regarding incurrence of depression 
or an acquired psychiatric disorder in service are so 
inconsistent with the in-service records that the Board finds 
that the veteran's statements that he was treated for a 
psychiatric disorder in service are not credible.  There is 
no evidence that a diagnosis of a psychosis has been 
assigned, so the veteran does not have a psychiatric disorder 
which may be presumed service-connected if manifested within 
one years following service discharge.  The Board finds that 
the statements provided by the veteran are not credible 
evidence that depression or an acquired psychiatric disorder 
were manifested in service, or had continued on a chronic 
basis since his discharge from service more than 30 years 
ago.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
In the complete absence of any evidence prior to June 2000 
which supports or is consistent with the veteran's assertions 
that he manifested depression or any other acquired 
psychiatric disorder in service, or for more than 30 years 
after his service discharge, the veteran's assertions do not 
constitute competent medical evidence that his current 
depression or any other acquired psychiatric disorder first 
began during, manifested during any applicable presumptive 
period, or has been etiologically related to or is the result 
of his service.

There is no evidence favorable to the veteran's claims for 
service connection for an acquired psychiatric disorder, to 
include depression, other than his own statements.  Because 
the Board finds that these statements are not credible, the 
preponderance of the evidence is against the claims.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable.  
38 U.S.C.A. § 5107(b).  As a consequence, the claim for 
service connection for an acquired psychiatric disorder, to 
include depression, must be denied.  

2.  Claims for service connection for the residuals of a back 
injury, to include arthritis

In his November 2004 claim for service connection, the 
veteran indicated that he was treated for arthritis due to a 
back injury sustained in service.  There are no service 
medical records associated with the claims file that reflect 
that the veteran received, reported, or complained of a back 
injury, received evaluation or treatment for a back injury, 
or that he received any medication for any symptom of a back 
injury.  No diagnosis of a back injury or a disorder of the 
back was made during the veteran's service, and the service 
separation examination is devoid of any reference to a back 
disorder or any report of incurrence of a back injury or back 
pain.  Lack of any notation of back pain or a back injury in 
any service medical record, even the history completed by the 
veteran himself, contradicts the veteran's contention that he 
had back pain or had sustained a back injury in service.  Cf. 
McLendon, 20 Vet. App. at 85.  

An undated chiropractic treatment note showed that the 
veteran underwent radiologic evaluation in December 2003; no 
fracture was shown.  Several back disorders were diagnosed, 
but it was not noted when these disorders were first 
manifested, nor was there an opinion as to their etiology.  
The provider did not address whether the veteran had incurred 
a back injury either before or after service, and did not 
reference any clinical care for a back disorder prior to the 
chiropractic treatment.  The lack of any discussion of 
medical diagnosis or treatment of a back injury or a back 
disorder until more than 35 years after the veteran's service 
discharge is so significant as to contradict his contention 
that he had sustained a back disorder or a back injury during 
service or had developed degenerative changes within one year 
following service.  Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].

The veteran's VA clinical records from March 2005 to December 
2006 show occasional back pain, primarily with overexertion 
or bending.  These reports however, do not reference the 
veteran's service, any history of a back injury during 
service, or any post-service medical treatment of a back 
disorder prior to June 2000.  These records fail to provide 
any support for the veteran's claim, other than confirming 
that the veteran has a current back disorder. 

A second private medical statement from the Institute for 
Rational Behavior Therapy, dated in March 2006, states that 
the veteran reported back pain beginning in service.  
However, this statement makes it clear that the determination 
that the veteran had back pain beginning during service was 
based solely on history provided by the veteran.  As the 
evidence establishes that there is no evidence to support 
this assertion other than the veteran's unsupported history, 
the Board need not accept this 2003 medical opinion as 
anything other than medical transcription of history provided 
by the veteran.  Reonal, supra.  

The Board finds that the history provided by the veteran is 
unsupported and is inconsistent with the objective evidence 
of record.  As the history provided by the veteran is not 
credible, the preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable.  38 U.S.C.A. § 5107(b).  Therefore, the claim 
must be denied.  

3.  Claim for service connection for hearing loss

Impaired hearing will be considered a disability for VA 
purposes only after threshold requirements are met.  38 
C.F.R. § 3.385.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Service connection may only be granted if 
the claimed hearing loss is of sufficient severity to be 
considered a disability for VA purposes.

The veteran's DD214 shows that he had training in an aviation 
machine occupational specialty.  The Board assumes, for 
purposes of this decision, without so conceding, that the 
veteran may have been exposed to hazardous noise levels at 
times.  The veteran's April 1969 report of service separation 
examination states that there was minimal high frequency 
hearing loss bilaterally, not considered disabling.  The 
Board notes that the hearing loss disclosed in service did 
not meet the definition of a hearing loss disability as set 
forth in 38 C.F.R. § 3.385.

On VA examination conducted in October 2004, the veteran was 
tested at each of the thresholds required by VA regulations.  
No hearing threshold was greater than 25 dB in the right ear.  
In the left ear, two of the veteran's hearing acuity 
thresholds (but not three thresholds) were above 25, and no 
hearing acuity threshold was 40 decibels or greater.  Hearing 
recognition in each ear was 100 percent.  Thus, the testing 
demonstrates that the veteran's hearing loss did not meet any 
criterion for hearing loss disability, as defined in 
38 C.F.R. § 3.385, for either ear.  

There is no entitlement under the law to service connection 
for a decrease in hearing acuity which is not of such 
severity as to meet the criteria set forth in 38 C.F.R. 
§ 3.385.  The veteran did not meet the criteria for hearing 
loss at the time of his October 2004 VA examination, and he 
has not submitted any evidence or statement indicating that 
his hearing acuity has decreased since that time.  The 
medical evidence, including service medical records and post-
service records, is entirely unfavorable to the claim.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a finding that the 
veteran meets any criterion for hearing loss disability as 
defined for VA purposes.  

The veteran's hearing loss does not meet the criteria for 
service connection as defined by VA regulation.  The Board is 
not authorized to grant service connection.  The claim must 
be denied.  

4.  Claim for service connection for a knee disorder

In his November 2004 claim for service connection, the 
veteran indicated that he was treated for a bilateral knee 
injury in service.  There are no service medical records or 
accident reports that reflect that the veteran incurred a 
knee injury during service.  No service medical record 
discloses that the veteran complained of a knee injury, 
received evaluation or treatment for a knee injury.  No knee 
injury or complaint is noted in the separation physical 
examination report, and the veteran denied any knee 
complaints in the medical history he completed for separation 
purposes.  

The veteran's VA clinical records from March 2005 to December 
2006 show one reference to knee pain in November 2006.  
However, no underlying disorder was diagnosed.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no 
medical diagnosis of any knee injury residuals or disorders, 
the Board concludes that there is not current disability is 
required for purposes of veterans' benefits.

"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  
See 38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 
439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
Pain, in this case, complaints of knee pain, without a 
diagnosed or identifiable malady or medical disorder, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Although the veteran 
complained of "knee pain" in 2006, nearly 40 years after 
his service discharge, that complaint does not establish that 
the veteran has a current knee disability for which service 
connection may be granted.  

In the absence of any notation that the veteran incurred a 
knee injury or disorder during service or developed 
degenerative changes within one year following his service 
discharge, the veteran's 2006 complaint that he had knee pain 
is insufficient to warrant an award of service connection, 
and is insufficient to warrant a finding that a VA 
examination is required to determine whether the current knee 
complaint is related to the veteran's service.  

Because no medical diagnosis of any knee disorder has been 
made, service connection for such a disorder may not be 
granted.  The preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable.  38 U.S.C.A. § 5107(b).  Therefore, the claim 
must be denied.  
 

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is denied.

Entitlement to service connection for the residuals of a back 
injury, to include arthritis, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for bilateral knee injury 
is denied.




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


